Case 3:19-cv-04753-AET-TJB Document 18-22 Filed 02/20/19 Page 1 of 3 PageID: 1420




                   EXHIBIT
                     18
Case 3:19-cv-04753-AET-TJB
       Case 2:18-cv-01115-RSLDocument
                               Document
                                      18-22
                                         44-1 Filed
                                                Filed02/20/19
                                                      08/09/18 Page
                                                                Page2 142
                                                                      of 3 of
                                                                           PageID:
                                                                              266 1421
                                                       U.S. Department of Justice
                                                       Civil Division
                                                       Federal Programs Branch

                                                       450 Golden Gate Ave.
                                                       Suite 7-5395
                                                       San Francisco, CA 94102


  Stuart Robinson                                                         Tel: (415) 436-6635
  Trial Attorney                                                          Fax: (415) 436-6632
                                                                          stuart.j.robinson@usdoj.gov




  August 2, 2018

  Via Electronic Mail

  Jeff Sprung
  Assistant Attorney General
  Washington Attorney General’s Office
  800 5th Ave.
  Suite 2000
  Seattle, WA 98104


          Re: State of Washington, et al. v. U.S. Department of State, et al., No. 2:18-cv-1115
              (W.D. Wash.)

  Dear Mr. Sprung:

          This letter is in response to your correspondence dated July 31, 2018, in which you “request that
  the federal government advise us of the steps it has taken to achieve” compliance with the Court’s Order
  granting Plaintiffs’ Emergency Motion for Temporary Restraining Order, ECF No. 23 (July 31, 2018).
  As you are aware, the Court enjoined the Government “from implementing or enforcing the ‘Temporary
  Modification of Category I of the United States Munitions List’ and the letter to Cody R. Wilson,
  Defense Distributed, and Second Amendment Foundation issued by the U.S. Department of State on
  July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the modification
  had not occurred and the letter had not been issued.” Id. at 7. The Court did not require the Government
  to provide any status reports to the Court or Plaintiffs regarding compliance with the Order. See id.

          The Government has fully complied with the Court’s Order, and Plaintiffs have provided no
  basis to conclude otherwise. On July 31, 2018, the Department of State, Directorate of Defense Trade
  Controls (“DDTC”), removed from its website its announcement temporarily modifying Category I of
  the United States Munitions List to exclude technical data identified in the Settlement Agreement for
  the matter of Defense Distributed, et al., v. U.S. Department of State, et al., Case No. 15-cv-372 (W.D.
  Tex.). Additionally, on July 31, 2018, my colleague Eric Soskin informed Josh Blackman, counsel for
  Defense Distributed, that the Government considers the aforementioned letter to Mr. Wilson a nullity
  during the pendency of the Order entered by the Court. And on August 2, 2018, DDTC added the
  following to its website: “As of July 31, 2018, and in compliance with the Temporary Restraining Order
Case 3:19-cv-04753-AET-TJB
       Case 2:18-cv-01115-RSLDocument
                               Document
                                      18-22
                                         44-1 Filed
                                                Filed02/20/19
                                                      08/09/18 Page
                                                                Page3 143
                                                                      of 3 of
                                                                           PageID:
                                                                              266 1422



  issued by the United States District Court for the Western District of Washington, in Washington v. U.S.
  Dep’t of State, No. C18-1115RSL, the Directorate of Defense Trade Controls (DDTC) is not
  implementing or enforcing the ‘Temporary Modification of Category I of the United States Munitions
  List’ that was posted to the DDTC website on July 27, 2018, and has since been removed.”

           If you have any questions related to these matters, please contact me or Mr. Soskin.

                                                Sincerely,

                                                s/ Stuart Robinson

                                                Stuart Robinson
                                                (415) 436-6635

           cc:    Eric Soskin
                  Senior Counsel
                  U.S. Department of Justice

                  Jeffrey Rupert
                  Assistant Attorney General
                  Washington Attorney General’s Office

                  Josh Blackman
                  Josh Blackman LLC

                  Joel Ard
                  Attorney
                  Immix Law Group




  Page 2
